DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Given the large number of references submitted with the Information Disclosure Statements in this case, without citation to relevant portions or explanation of relevance to the present claims, only a cursory consideration has been afforded to this disclosure.
Claim Construction
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable interpretation.  See M.P.E.P. 904.01(a); In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).
This paragraph resolves the level of ordinary skill in the pertinent art.  Present claims are in the field of video recording and transmission, and they reference the following without elaborating on the underlying structures or methodology: “wherein the electronic doorbell is configurable to send a wireless communication request to a mobile application loaded on the remote computing device … when the mobile application is opened on the remote computing device the electronic doorbell exits the camera sleep mode …”.  Thus, in order to comply with the enablement and definiteness requirements under 35 US.C. 112, a person of ordinary skill in this art is expected to know the structures and methodology underlying these and related elements as well as equivalents, variants, and applications of these elements in the field.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7746223 to Howarter (“Howarter”) cited in and IDS in view of US 20070025712 to Jezierski (“Jezierski”), and further in view of US 20060087993 to Sengupta (“Sengupta”).
Regarding Claim 10:  “A system, comprising:
a remote sensor comprising a detector selected from the group consisting of a microphone configured to detect a first sound, a motion detector configured to detect motion, and combinations thereof; and  (“may monitor or record based on motion sensors, sounds, a doorbell, events, sensors, or other presence detection devices. … For example, the front door camera 120 and the back yard camera 126 may be motion sensitive.”  Howarter, Column 2, lines 38-40, Column 4, lines 51-55.)
a non-transitory computer-readable media, executable by a processor selected from the group consisting of a processor of a remote computing device, a processor of an electronic doorbell, and combinations thereof, (“The doorbell 308 may be a smart device including a processor, memory, antenna, wireless transceiver and other components for implementing the features herein described.”  Howarter, Column 7, lines 36-38.)
wherein the electronic doorbell is communicatively coupled to the remote sensor and remotely located from the remote sensor,   (“The doorbell 308 communicates with the front door camera 304 and other wireless devices” Howarter, Column 7, lines 36-38.)
and wherein the electronic doorbell includes a camera configured to capture images, (“A wireless camera may communicate with the doorbell for recording security” Howarter, Column 1, lines 56-57. “Security content may include still pictures, video, video clips, streaming video, or other feeds, as viewed, recorded, or streamed by the wireless cameras or wired cameras.”  Howarter, Column 2 lines 33-35.)
the camera convertible from a sleep mode to a live-view mode in which the camera captures the images, (“The wireless camera may be constantly monitoring, or may monitor or record based on motion sensors, sounds, a doorbell, …” and thus have a non-recording mode.  Howarter, Column 2, lines 37-40 and Column 10, line 65 – Column 11, line 1.  See similarly in Sengupta, Paragraph 15 and statement of motivation below.)
the non-transitory computer-readable media configured to cause the processor to carry out the steps of: … receiving a first indication from the remote sensor; … in response to receiving the first indication: transmitting a wireless communication request to the remote computing device; and  (Note that Howarter teaches that the camera can be activated in Column 3, line 67, and set top box can be powered on (exit sleep mode) to display security content when the door bell is pushed in Column 2, lines 20-21.  Further note “The remote viewing system is normally in sleep mode. … When the user releases power button 22, the RF transmission stops when timer 112 times out and remote camera system 30 goes from transmit power-on mode to low power, sleep mode and the image stops.”  Jezierski, Paragraph 27, Sengupta, Paragraph 15, and statement of motivation below.  This indicates that the camera system ordinarily powers down at least in part in response to the user interface (i.e. mobile application on a remote computing device) entering the sleep mode.)
converting the camera from the sleep mode to the live-view mode;  (“The wireless camera may be constantly monitoring, or may monitor or record based on motion sensors, sounds, a doorbell, …” and thus have a non-recording mode.  Howarter, Column 2, lines 37-40 and Column 10, line 65 – Column 11, line 1.  See similarly in Sengupta, Paragraph 15 and statement of motivation below.)
receiving a response to the request from the remote computing device;
in response to receiving the response to the request, transmitting the images to the remote computing device; … receiving a second indication from the remote computing device that a user of the remote computing device has closed the non-transitory computer-readable media running on the remote computing device; and … in response at least in part to receiving the second indication, converting the camera from the live-view mode to the sleep mode.” .”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, “closing the non-transitory computer-readable media running” embodies closing the application or exiting the monitoring mode in response to a user action.  
Prior art teaches an embodiment of this:  “the display 316 may also be integrated with the front door camera for recording images directly from the doorbell 316 and image recognition” and “The wireless user 310 may push a button on the cell phone 312 or otherwise send a signal that unlocks the door 306” thus partially initiating an end to the activated camera session.  Howarter, Column 8, lines 7-16 and 55-58.  Similarly note:  “When the user releases power button 22, the RF transmission stops when timer 112 times out and remote camera system 30 goes from transmit power-on mode to low power, sleep mode and the image stops.”  Jezierski, Column 18.  See statement of motivation below.)
Where Howarter does not explicitly teach an embodiment of “converting the camera from the sleep mode to the live-view mode; … converting the  camera from the live-view mode to the sleep mode.” as may be directed to a camera and transmitter being activated by a user, and alternately in a state of sleep (not activated and not powered off) when not activated.  Note that Howarter teaches that the camera can be activated in Column 3, line 67, and set top box can be powered on (exit sleep mode) to display security content when the door bell is pushed in Column 2, lines 20-21.
However, there is nothing unusual about a camera being powered down when it is not used, and powered up when it is used, such as in a live viewing.
Jezierski teaches the above embodiment in the context of a “video monitoring system for monitoring a remote location”:  “The system provides a sleep mode, where the camera 18 and lights are not on all the time, only when needed to conserve battery power.”  Jezierski, Paragraph 6.  
In a more pertinent embodiment:  “The user activates power button 22 on transmitter 20. Transmitter 20 then sends a radio frequency signal Sl to instantaneous remote camera system 30 as shown in FIG. 1. Instantaneous remote camera system 30 goes from low power-sleep mode to transmit power-on mode and transmits an instantaneous analog image to RF receiver 40 as shown in FIG. 1. RF receiver 40 sends the visual and sound signal to television or other monitor 50 for viewing by the user,” thus activating the “live view mode.” “When the user releases power button 22, the RF transmission stops when timer 112 times out and remote camera system 30 goes from transmit power-on mode to low power, sleep mode and the image stops. Thus a user could push and release button 22 to receive a brief view …”  Jezierski, Paragraph 27.  See similarly, Sengupta, Paragraph 15 and statement of motivation below.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Howarter to have the electronic doorbell configurable to enter a camera sleep mode whereby the camera does not capture images (but is not powered off) when it is not activated as taught in Jezierski, in order to “conserve battery power” and to “give the user a brief energy conserving look”.  See Jezierski, Paragraphs 6 and 27.  
Howarter and Jezierski do not explicitly teach an embodiment of “transmitting a wireless communication request to the remote computing device;” while the camera is in sleep mode.
Sengupta teaches the above claim feature in the context of networking of electronic devices and reducing power:  “The proxy device may receive control information from one or more client devices. … while that particular client device continues to operate in the sleep mode to further reduce power consumption.” Sengupta, Paragraph 15.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Howarter and Jezierski to perform the above communication function “while the camera is in sleep mode” as taught in Sengupta, in order to “manage power consumption more efficiently.  Sengupta, Paragraph 15.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Regarding Claim 11:  “The system of Claim 10, wherein: the remote sensor comprises the motion sensor; the first indication comprises the motion; and the motion comprises a predetermined motion.”  (“The wireless camera may be constantly monitoring, or may monitor or record based on motion sensors, sounds [microphone], a doorbell, … may be equipped with a microphone”  Howarter, Column 2, lines 37-40.  Note that the motion can be a motion from a predetermined region.  Column 4, lines 36-58.)
Regarding Claim 12:  “The system of Claim 10, wherein: the remote sensor comprises the microphone; the first indication comprises the first sound; and the first sound comprises a predetermined sound.”  (“The wireless camera may be constantly monitoring, or may monitor or record based on motion sensors, sounds [microphone], a doorbell, … may be equipped with a microphone”  Howarter, Column 2, lines 37-40.  Note that the sound can be a voice signal.  Column 7, lines 61-58.)
Regarding Claim 13:  “The system of Claim 10, further comprising the remote computing device communicatively coupled to the electronic doorbell, wherein the remote computing device is configured to display the images while the camera is in the live-view mode.”  (Note that Howarter teaches that the camera can be activated in Column 3, line 67, and set top box can be powered on (exit sleep mode) to display security content when the door bell is pushed in Column 2, lines 20-21.)
Regarding Claim 14:  “The system of Claim 13, wherein the remote computing device is selected from the group consisting of a smartphone, a tablet, a smart television, and combinations thereof, and wherein the remote computing device is configured to display the images.”  (“The security content may be automatically displayed by the cell phone, a computer with an Internet connection,”  Howarter, Column 2, lines 40-42.)
Regarding Claim 15:  “The system of Claim 13, wherein the non-transitory computer-readable media is further configured to cause the processor to perform the steps of: receiving the wireless communication request and the images; in response to receiving the wireless communication request, opening the non-transitory computer-readable media; and displaying, visually, the images via the non-transitory computer-readable media.”  (Note that Howarter teaches that the camera can be activated in Column 3, line 67, and set top box can be powered on (exit sleep mode) to display security content when the door bell is pushed in Column 2, lines 20-21, where the set top box functionality can be implemented using memory and processor (i.e. computer readable media application) as in Column 6, lines 42-44.  Further note “The remote viewing system is normally in sleep mode. … When the user releases power button 22, the RF transmission stops when timer 112 times out and remote camera system 30 goes from transmit power-on mode to low power, sleep mode and the image stops.”  Jezierski, Paragraph 27, Sengupta, Paragraph 15, and statement of motivation below.  This indicates that the camera system ordinarily powers down at least in part in response to the user interface (i.e. mobile application on a remote computing device) entering the sleep mode.)
Regarding Claim 16:  “The system of Claim 10, wherein the non-transitory computer-readable media is further configured to cause the processor to perform the step of transmitting the images to a remote server for storage.”  (“The security content may be sent by the set top box 103 as an attachment, streaming data, an alert, or a link to download information from the set top box 103 or a secure server.”  Howarter, Column 5, lines 30-33.)
Regarding Claim 17:  “The system of Claim 10, wherein the wireless communication request comprises a first wireless communication request, and  wherein the non-transitory computer-readable media is further configured to cause the processor to perform the step of transmitting a second wireless communication request to the remote computing device after a predetermined time interval from the first wireless communication request.”  (“Alternatively, an alert may be generated [first communication] before the security content is displayed [later second communication] to inform the user that security content is forthcoming or may be viewed at the option of the viewer.”  Howarter, Column 2, lines 29-46.  Also note an embodiment: “When activated the receiver decoder circuit checks for the presence of activation signal Sl. If the activation signal Sl is present then the receiver decoder circuit 122 sends a trigger signal S3 that activates the second timer 112 that in turn closes switch 130 to apply camera power 132 to remote camera system 30”  Jezierski, Paragraph 18.  See statement of motivation in Claim 10.)
Regarding Claim 18:  “The system of Claim 17, wherein the non-transitory computer-readable media is further configured to cause the processor to perform the step of transmitting the first wireless communication request and the second wireless communication request to the remote computing device via a server that is communicatively coupled to both the remote computing device and the electronic doorbell.”  (“The security content may be sent by the set top box 103 as an attachment, streaming data, an alert, or a link to download information from the set top box 103 or a secure server.”  Howarter, Column 5, lines 30-33.)
Regarding Claim 19:  “The system of Claim 17, wherein the predetermined time interval comprises about 15 seconds.”  (“The timer circuit 110 counts a preset amount of time, typically in the range of a few seconds”  Jezierski, Column 18.  See statement of motivation in Claim 1.  The notion that “a few seconds” of the prior art could be substituted for “15 seconds” of the claim, or any other interval corresponding to a few seconds does not change the structure or operation of the system, that is the example produces predictable operating results.  Thus substitution of limitations from general and specific time intervals produces predictable results and thus obvious under KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007). )
Regarding Claim 20:  “The system of Claim 10, wherein 
the electronic doorbell further comprises: a housing configured to attach to a building; and (“Business security systems are often hardwired or may require installation during construction of the building. In many cases, security systems are not an easy add-on to a home.” Howarter, Column 1, lines 13-16 and Figs. 1 and 3.)
an electronic coupling configured to receive electrical power from a power source of the building.”  (“The doorbell 308 may be hardwired to power”  Howarter, Column 7, lines 38-39.)

Claim 1, “An electronic doorbell system,” is rejected for reasons stated for Claim 10.
Claim 2 is rejected for reasons stated for Claim 13 in view of Claim 1 rejection.
Claim 3 is rejected for reasons stated for Claim 14 in view of Claim 1 rejection.
Regarding Claim 4:  “The electronic doorbell system of Claim 1, wherein, while the camera is in the live-view mode, the electronic doorbell consumes more power than while the camera is in the sleep mode.”  (Note that it is well established and at least obvious in the art of video recording and electronics in general, that a camera consumes more power when it records data than when it does not.  See embodiments Howarter, Column 2, lines 37-40 and Column 10, line 65 – Column 11, line 1.  Also see power conservation by reducing recorded data in Jezierski, Paragraphs 6 and 27, and statement of motivation in Claim 1.)
Claim 5 is rejected for reasons stated for Claim 17 in view of Claim 1 rejection.
Claim 6 is rejected for reasons stated for Claim 18 in view of Claim 1 rejection.
Claim 7 is rejected for reasons stated for Claim 19 in view of Claim 1 rejection.
Regarding Claim 8:  “The electronic doorbell system of Claim 1, further comprising:
a housing configured to attach to a building; and (“Business security systems are often hardwired or may require installation during construction of the building. In many cases, security systems are not an easy add-on to a home.” Howarter, Column 1, lines 13-16 and Figs. 1 and 3.)
a battery power source.”  (“Alternatively, the doorbell 308 may be a battery powered”  Howarter, Column 7, lines 40-41.)
Claim 9 is rejected for reasons stated for Claim 20 in view of Claim 1 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483